Citation Nr: 1453983	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  09-25 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to January 16, 2013, and in excess of 50 percent thereafter. 

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

3.  Entitlement to service connection for a low back disability. 

4.  Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Veteran represented by:	Brooks S. McDaniel, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his father
ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to June 1993 and from May 2005 to August 2006 with additional service in the United States Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified at a hearing conducted by the undersigned Acting Veterans Law Judge in January 2011.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In May 2011, the Board remanded the Veteran's claim for additional development.  The case is once again before the Board. 

The issues of entitlement to an increased rating for bilateral hearing loss and service connection for low back and bilateral knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to January 28, 2011, the Veteran's PTSD was productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  On January 28, 2011, the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity.

3.  On and after January 28, 2011, the Veteran's PTSD has been productive of no more than occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  Prior to January 28, 2011, the criteria for an initial rating in excess of 30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2012).

2.  On and after January 28, 2011, the criteria for an initial rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

Regarding VA's duty to notify, in March 2007, the AOJ sent a letter to the Veteran providing the notice required for his claim of service connection for PTSD.  Benefits were subsequently granted, and the Veteran appealed the rating assigned.  In cases such as this, where the claim has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The February 2009 Statement of the Case (SOC) set forth the relevant diagnostic code for rating the disability at issue, and included a description of the rating formula for all possible schedular ratings under this diagnostic code.  The Veteran was thus informed of what was needed to obtain all schedular ratings above the initial evaluation that the RO assigned. 

The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the record contains excerpts of the Veteran's service treatment records, VA treatment records, VA examination reports, and the January 2011 hearing transcript.

As noted, the Veteran's claim was remanded for additional development in May 2011.  In relevant part, the Board requested that the AOJ contact the Veteran and request he submit his private treatment records or authorize VA to obtain them on his behalf.  Any records not associated with the claims file, including the Veteran's service treatment records, were to be obtained.  The Board also requested that the Veteran be scheduled for a VA examination and the examiner provide a Global Assessment of Functioning (GAF) score.  The claim was then to be readjudicated.

Upon review, the RO contacted the Veteran in June 2011 and requested that he submit his private treatment records or authorize VA to obtain them on his behalf.  He did not respond to this letter and the Veteran's private treatment records have not been associated with his claims file. 

In June 2011, the RO requested the Veteran's service treatment records from the Records Management Center (RMC).  Later that month, the RMC indicated that it could not locate the Veteran's records. 

In November 2012, the RO issued a Formal Finding that service treatment records for the Veteran's May 2005 to August 2006 period of service were unavailable.  The Veteran was notified that these records were missing in a November 2012 letter. 

The record also does not indicate that an attempt has been made to obtain service treatment records for the Veteran's June 1989 to June 1993 period of active duty service.  However, since service connection for PTSD has already been established, and these records would not address the current severity of the Veteran's disability, the Board finds that the records would not be relevant to the pertinent disability on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  As a result, the Veteran is not prejudiced by the RO's failure to obtain these records.

Similarly, the Veteran testified in January 2011 that he was being processed out of the Army National Guard as a result of his "physical disabilities."  See Hearing Transcript (Tr.) at 4.  Since the record does not suggest that these records would have any bearing on the Veteran's PTSD claim, the Veteran is not prejudiced by the RO's failure to obtain these records.  See Golz, supra.

The Veteran was afforded an additional VA examination in January 2013.  While the examiner did not provide a GAF score as requested, the examination report contains sufficient information to evaluate the severity of the Veteran's PTSD.  Moreover, following the Board's remand, the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fifth Edition (DSM-V) was released.  This updated medical text, which is incorporated by reference in VA regulations for rating purposes pursuant to 38 C.F.R. § 4.130, recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-V, at 16.  Since the medical profession no longer recommends the use of GAF scores for evaluating psychiatric disabilities, the Veteran has not been prejudiced by the VA examiner's failure to provide one. 

Based on the above, the Board finds that there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

As noted, the Veteran was provided with a VA examination in January 2013.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate examination and rendered a diagnosis consistent with the remainder of the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examination is adequate for rating purposes.  See 38 C.F.R. § 4.2 (2014).  

The record reflects that at the January 2011 hearing, the undersigned Acting Veterans Law Judge clarified the issue on appeal, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Based in part on information obtained at the hearing, the Board remanded the appeal in May 2011 for additional development.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  Therefore, to any extent the undersigned did not comply with the duties under § 3.103(c)(2), the Board finds such error was harmless.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  


II.  Law and Regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected PTSD is currently rated under 38 C.F.R. § 4.130 Diagnostic Codes 9411 (posttraumatic stress disorder).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Upon review, Diagnostic Code 9411 is deemed by the Board to be appropriate primarily because it pertains specifically to the diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all mental disorders are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.

Under the general rating formula for mental disorders, a 30 percent evaluation is contemplated when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability evaluation is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas." 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  Since the Veteran's claim was certified to the Board prior to August 4, 2014, the Board will continue to use the former DSM-IV.  See 79 Fed. Reg. 45,093-02 (August 4, 2014). 

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

III.  Analysis

Currently, a 30 percent rating has been assigned for the Veteran's PTSD from the date of service connection, August 26, 2006 through January 15, 2013.  A 50 percent rating has been assigned effective January 16, 2013.


	A.  August 26, 2006 through January 27, 2011

For the reasons explained in greater detail below, the Board finds that no more than a 30 percent rating is warranted from August 26, 2006 through January 27, 2011.  

As noted above, the assignment of a 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing effective work and social relationships.  However, the Board's inquiry is not necessarily strictly limited to the criteria found in the VA rating schedule.  See Mauerhan, supra.  

A VA treatment record from November 2006 notes that the Veteran feels depressed and has nightmares, but is not suicidal.  During a March 2007 mental health consult, the Veteran reported that he is on medication that is providing some relief. 

During an August 2008 VA examination, the Veteran stated that he began seeking psychiatric treatment "about 4-5 months ago" at the urging of his wife.  He reported that he had been prescribed medication that was "somewhat helpful" in treating his sleep, mood, and anxiety problems.  While the Veteran stated that he was unemployed, the examination report indicates that this was a result of layoffs due to "fluctuating sales" and not a result of the Veteran's psychiatric disorder.  In fact, the Veteran reported that he "showed up regularly and did his job adequately, with no particular job-related troubles."  It was noted that the Veteran had been married for 17 years and while his marriage was in "serious trouble" due to "drinking, mood swings, to include sadness and irritability, isolation, social withdrawal, and decreased sex drive," things had improved following the Veteran's use of medication.  It was noted that while the Veteran did not have any social relationships, he enjoyed riding his motorcycle and stayed busy by doing yard-work or playing computer games.  He reported that he recently went fishing with his family and had a good time.

A mental status examination revealed that the Veteran had a "dysphoric mood with . . . underlying irritability" and a restricted affect.  While he became tearful during the interview, there was no impairment of thought processing or communication, nor were there any delusions or hallucinations.  The Veteran "denied suicidal or homicidal thinking" and was observed to have no impairment with his hygiene or activities of daily living.  The examiner noted that the Veteran was fully oriented with no significant memory impairment or obsessive-compulsive behavior; his speech was within normal limits.  The Veteran described experiencing panic attacks at least once a month and problems with anxiety.  He also described "sadness or depression most of the time," although he has been able to enjoy things.  While he described having "mild impulse control difficulties" the examiner noted that these were unaccompanied by periods of violence.  It was also noted that the Veteran struggles with a regular sleep schedule. 

The August 2008 VA examiner diagnosed the Veteran with PTSD and assigned a GAF score of 53.  It was noted that the Veteran "functioned adequately in the workplace prior to the company having some layoffs.  He looks forward to going back to work should they be rehiring soon."  The Veteran had significant difficulties with his marital and family life, though since stopping drinking and starting psychiatric and counseling treatments, it has been somewhat improved.  While it was noted that the Veteran did not have a "significant social life" he was trying to "get into more enjoyable and fun activities with others' prompting."

In a separate August 2008 VA general examination, it was noted that the Veteran's "recreational activities include fishing."

In a September 2008 statement, the Veteran reported that his private psychiatrist informed him that future employment would be unfavorable due to his PTSD and anxiety disorder.  

In support of his claim, the Veteran submitted a list of the days he was absent from work and requested VA contact his former employer for additional employment information.  The Veteran did not, however, provide any explanation for these absences or otherwise indicate that he was absent from work due to his psychiatric disability.  In fact, in a form received by VA in September 2008, the Veteran's former employer indicated that the Veteran was terminated due to a lack of work and did not indicate that any concessions were made to the Veteran based on his disability.  

The Veteran sought treatment at a VA emergency room in October 2008 in order to have his medication refilled.  It was noted that the Veteran reported having "increased stress and anxiety lately."  No other symptoms were described.

Upon review of the evidence, the Board finds that prior to January 28, 2011, the Veteran's PTSD symptoms more closely approximate the rating criteria for a 30 percent evaluation.  As to work, the record indicates that the Veteran lost his job based on fluctuating sales and a lack of work; it was not the result of any impairment due to his service-connected psychiatric disorder.  

The Board recognizes that the Veteran has reported that his private psychiatrist determined that his PTSD "would be unfavorable for future employment."  While the Veteran is competent to report what his private physician has told him, his statements are afforded little probative weight.  Specifically, the August 2008 VA examiner noted that the Veteran "functioned adequately in the workplace prior to the company having some layoffs" and he "looks forward to going back to work."  A statement from the Veteran's employer also notes that the Veteran was laid off due to a lack of work, and not his psychiatric disability.  As noted, the Veteran has not submitted his private treatment records or authorized VA to obtain them on his behalf.  Accordingly, in light of the medical evidence suggesting that the Veteran's PTSD did not impair his employability, the Board places little probative weight on the Veteran's statement.  Thus, the evidence suggests that the Veteran did not have reduced reliability or productivity in his occupation due to his PTSD symptoms.

As to social impairment, the record routinely indicates that the Veteran does not have any social relationships, however, the Veteran has stated that he enjoys spending time with his family and going fishing.  In addition, while the Veteran indicated that he had difficulty with his marriage due to his PTSD symptoms, his relationship has improved and he was able to go fishing with his family and enjoy himself. 

After considering the evidence of record, the Veteran's symptoms more closely approximate the criteria for the currently assigned 30 percent disability rating.  Overall, the Veteran has not demonstrated a level of impairment consistent with the 50 percent criteria, nor have the Veteran's symptoms caused occupational and social functioning in most of the areas referenced by the criteria in the 50 percent evaluation.  Mauerhan, supra; Vazquez-Claudio, supra.  The evidence also shows that the Veteran had normal speech, panic attacks no more than once a week, and no homicidal or suicidal ideation.  The criteria for the next higher rating of 50 percent have not been met or approximated during this appeal period.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board does observe that the Veteran was assigned a GAF score of 53 during the August 2008 VA examination.  This score reflects moderate symptoms which is consistent with the assigned 30 percent rating.  See 38 C.F.R. §§ 4.125, 4.130 (incorporating the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition, of the American Psychiatric Association in the rating schedule).

Accordingly, the Board finds that the schedular criteria for the next higher 50 percent disability evaluation have not been met.  Therefore, the Board finds that the preponderance of evidence is against an initial evaluation in excess of 30 percent for PTSD prior to January 28, 2011.

      B. From January 28, 2011

While the RO has assigned a 50 percent rating for the Veteran's PTSD effective on January 16, 2013, the Board finds that a 50 percent rating warranted effective from January 28, 2011.  

Specifically, during the January 2011 hearing, the Veteran's father testified that he has noticed a worsening of the Veteran's PTSD symptoms.  Hearing Tr. at 15.  It was reported that the Veteran was now experiencing short and long term memory loss.  Id, at 16.  Given the credible testimony of the Veteran's father, the Board finds that the service-connected disability picture more nearly approximated the criteria warranting an increased rating of 50 percent beginning on date of the hearing, January 28, 2011.

While cognizant that the Veteran sought medication at a VA emergency room in October 2008 and reported that he has been having increased stress and anxiety, this does not suggest that there was a worsening of the Veteran's PTSD.  As noted, the August 2008 VA examiner had previously noted that the Veteran was experiencing stress and anxiety.  Moreover, anxiety is specifically listed as one of the symptoms contemplated under the 30 percent rating.  Accordingly, while the Veteran is competent to report what he experiences, the record does not indicate that his PTSD had worsened as of October 2008. 

As noted, the Veteran is assigned a 50 percent rating for PTSD on and after January 28, 2011.  The assignment of a 70 percent disability rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); inability to establish and maintain effective relationships. 

During the January 2011 hearing, the Veteran reported that he quit taking his medication because it turned him into a "zombie."  See Hearing Tr. at 14.  The Veteran's father reported that the Veteran does not socialize with friends and his relationship with his family is "strained."  Id. at 7.  The Veteran also testified that he was unable to obtain a job as a result of his physical and psychiatric disorders.  Id, at 6.

During a January 2013 VA examination, the Veteran reported that his marriage was "going well."  While it was noted that the Veteran does not engage in social activities because he does not want to be around other people, he did express a desire to spend time with his wife and children and that he has regular contact with his family.  The examination report notes that the Veteran is currently employed.  It was also noted that the Veteran continues to experience sleep difficulties and is short tempered, but has never had an episode of violence. 

The VA examiner indicated that the Veteran's PTSD resulted in a depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impaired judgment, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances.  It was noted that these symptoms result in occupational and social impairment with occasional decrease in work efficiency and interment periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  

It was noted that the Veteran has "severe and chronic PTSD" and is able to work because his employer is cooperative.  It was noted that he comfortable being around his family, but not other people.  He was described as angry, anxious, and irritable.

A January 2014 VA traumatic brain injury examination revealed that the Veteran had some forgetfulness and difficulty with directions, but was always oriented to person, time, place and situation.  Difficulty with communication was not noted.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial evaluation in excess of 50 percent during this time period.   

As to work, the January 2013 VA examiner noted that the Veteran is currently employed and his employer has been accommodating to his needs.  While the Veteran prefers to work alone, the record does not indicate that he has lost any time from work due to his PTSD.  Thus, the record does not indicate that the Veteran's PTSD causes a deficiency in his work.

As to social impairment, the January 2013 VA examiner noted that "the most impairing effects of his PTSD are social."  While he does not engage in social activities because he does not want to be around other people and cannot tolerate crowds, the Veteran has expressed a desire to spend time with his wife and children.  He has regular contact with his family and reported that his marriage is "going well."  This is evidence against a finding that the Veteran is unable to establish effective relationships.  

Moreover, while the January 2013 VA examiner stated that the Veteran's psychiatric symptoms were "severe" he also indicated that these symptoms resulted in "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation."  This finding corresponds with the 30 percent rating criteria.  

The Board recognizes that the Veteran has demonstrated some of the symptoms specified in the 70 percent rating criteria, such as difficulty adapting to stressful circumstances.  However, the presence of certain symptoms is not necessarily determinative.  These symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  As described above, the Board does not find that the Veteran's symptoms are indicative of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

After considering the evidence of record, the Veteran's symptoms more closely approximate the criteria for the currently assigned 50 percent disability rating on and after January 28, 2011.  Overall, the Veteran has not demonstrated a level of impairment consistent with the 70 percent criteria, nor have the Veteran's symptoms caused total occupational and social impairment as referenced in the criteria for a 100 percent evaluation.  Mauerhan, supra; Vazquez-Claudio, supra.  

IV.  Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  

An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008) aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Indeed, the diagnostic criteria for PTSD contemplate the overall effect of all of his symptomatology on his occupational and social functioning and are not limited to those symptoms specifically described in the ratings criteria.  See Vazquez-Claudio, supra.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

The Board therefore has determined that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

An initial rating in excess of 30 percent for the service-connected PTSD prior to January 28, 2011 is denied. 

An increased rating of 50 percent, but no more, for the service-connected PTSD is granted beginning on January 28, 2011, subject to the regulations controlling disbursement of VA monetary benefits.  



REMAND

For the following reasons, the Board finds that the remaining issues must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

I.  Missing Service Records

As noted, the record does not indicate that an attempt has been made to obtain treatment records for the Veteran's June 1989 to June 1993 period of active duty service.  Additionally, the Veteran testified during the January 2011 hearing that he was being processed out of the Army Reserves due to his physical disabilities.  See Hearing Transcript (Tr.) at 4.  The Veteran's reserve treatment records and reserve personnel records have not been associated with his claims file.  Finally, service personnel records for the Veteran's May 2005 to August 2006 period of active duty service may shed additional light on the nature and circumstances of his service.  These records must be obtained. 

II.  Inadequate Medical Opinion 

Pursuant to the Board's May 2011 remand, the Veteran was afforded additional VA examinations to determine the etiology of his claimed low back and bilateral knee disabilities.  

In a December 2012 opinion, a VA examiner stated that the Veteran's low back and bilateral knee disabilities were not related to his active duty service because there was no supporting evidence of an in-service injury.  

The Board notes that the Veteran, as a layperson, is competent to report what happened to him during service; however, the Board also notes that the VA examiner's opinion is correct, insofar as the service treatment records do not document any treatment or diagnosis of a low back or bilateral knee condition.

As currently drafted, it is unclear whether the VA examiner found the Veteran's assertion of an in-service injury not credible in light of the negative service treatment records, or that the Veteran's current disabilities were not related to his active duty service because he was not diagnosed while on active duty.  

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) the Federal Circuit noted that the absence of contemporaneous medical documentation may go to the credibility and weight of veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible.  The Board also notes that a gap between service and onset of symptoms may justify a conclusion that a condition is not service connected.  However, service connection does not require that a condition manifest in service.  

Therefore, an additional VA medical opinion that properly explains the relevance of the facts cited by the examiner must be obtained.

III.  Updated VA Examination 

The record reflects that the Veteran was last afforded a VA examination to determine the extent of his bilateral hearing loss in August 2008.  This examination is now more than six years old.  As the Veteran's appeal is being remanded for additional development, he should be afforded additional VA examinations to determine the current severity of his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the National Personnel Records Center (NPRC) and/or any other appropriate repository of records, and request: (1) a copy of the Veteran's service treatment records for his June 1989 to June 1993 period of active duty service; (2) a copy of the Veteran's service personnel records for his May 2005 to August 2006 period of active duty service; (3) a copy of the Veteran's service treatment and service personnel records for his Army Reserve Service.  All efforts to obtain such records should be documented in the claims folder.

2.  The AOJ should take appropriate steps to contact the Veteran in order to have him identify the names and addresses of all health care providers who have treated him for the issues on appeal.  

The Board is particularly interested in records of pertinent VA treatment that the Veteran may have received since October 2008. 

All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.

3.  Then, the AOJ should arrange for an appropriate health care provider to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any knee disability had its clinical onset during service or is due to an event or incident of the Veteran's period of active service.   

In the event the VA examiner determines that Veteran did not incur an in-service injury based on the negative service treatment records, this should be clearly documented; however, the examiner is reminded that the lack of contemporaneous medical documentation does not, in and of itself, render the Veteran's statements incredible.  

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Then, the AOJ should arrange for an appropriate health care provider to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any low back disability had its clinical onset during service or is due to an event or incident of the Veteran's period of active service.  

In the event the VA examiner determines that Veteran did not incur an in-service injury based on the absence of an in-service diagnosis or treatment for a back disability, this should be clearly documented; however, the examiner is reminded that the lack of contemporaneous medical documentation does not, in and of itself, render the Veteran's statements incredible. 

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  Then the AOJ should have the Veteran scheduled for a VA examination to determine the current severity of the service-connected bilateral hearing loss.  The claims file should be made available to the examiner for review, and all indicated testing should be performed in this regard.  

6.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


